Citation Nr: 1009213	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from December 1978 to 
January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran was scheduled for a hearing before the Board at 
the Board's office in Washington, DC in January 2010.  He 
failed to report for the scheduled hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
deemed to be withdrawn.


FINDINGS OF FACT

1.  In an unappealed May 2000 Board decision, the Veteran's 
claim of entitlement to service connection for an anxiety 
disorder with panic attacks was denied.

2.  The evidence associated with the claims file subsequent 
to the May 2000 Board decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant of evidence already of 
record, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a 
psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to 
service connection for an anxiety disorder with panic attacks 
in December 1996.  In a June 1997 rating decision, the RO 
denied the Veteran's claim based on a finding that the 
Veteran's anxiety disorder with panic attacks pre-existed his 
active service and was not aggravated by active service.  The 
Veteran appealed that decision to the Board and in a May 2000 
Board decision, the Board denied the Veteran's claim of 
entitlement to service connection for an anxiety disorder 
with panic attacks based on the absence of medical evidence 
of a link between the Veteran's current anxiety disorder with 
panic attacks and his active service. 

The evidence of record at the time of the May 2000 Board 
decision included the following: the Veteran's service 
treatment records (STRs) showing that he was expeditiously 
medically boarded out of the Army for enuresis and that at 
the time of his separation he reported having a history of 
anxiousness and worrying; a May 1997 VA mental disorders 
examination report, in which the VA examiner diagnosed the 
Veteran with anxiety disorder with panic attacks; a May 1997 
VA general medical examination report; substance abuse and 
mental health treatment records from Brockton Hospital from 
October 1994; and substance abuse and mental health treatment 
records from Cambridge and Sommerville Hospitals from 
September 1996.

The evidence that has been received since the Board's May 
2000 decision includes the following: mental health records 
from Plymouth Counseling services from January 2006 to 
December 2006; a November 2001 Social Security Administration 
(SSA) decision authorizing supplemental security income 
payments to the Veteran; Northeast Health Services medical 
treatment notes from January 2000 to September 2005; 
Comprehensive Geriatrics Services medical treatment notes 
from July 2000; sporadic VA Medical Center treatment notes 
from September 1998 to April 2008, to include sporadic mental 
health treatment notes; and a September 2007 letter from the 
Veteran's VA Medical Center treating psychiatrist, in which 
Dr. M.M. stated that the Veteran had experienced a lifelong 
problem with severe anxiety which began after the Veteran 
entered active service, had remained a big part of his life 
since active service, and prevented him from leading a normal 
life.  

The Board finds that the September 2007 letter from Dr. M.M., 
stating that the Veteran's anxiety disorder had its onset 
after the Veteran entered active service is new and material.  
In this regard the Board notes that the medical evidence 
directly addresses the reason the claim was originally 
denied.  The medical evidence is not cumulative or redundant 
of the evidence previously of record.  Moreover, the medical 
evidence is sufficient to raise a reasonable possibility of 
substantiating the claim.  

Accordingly, reopening of the claim for entitlement to 
service connection for a psychiatric disability is in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
psychiatric disability is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a psychiatric disability is decided.

A review of the Veteran's STRs shows that on his January 1979 
separation examination, the Veteran checked "yes" when 
asked if he experienced depression or excessive worry and 
checked "yes" when asked if he experienced nervous trouble 
of any sort.  Additionally, the examiner noted on the 
separation examination report that the Veteran had always had 
trouble sleeping, was a chronic worrier about home and 
personal problems, and that his nervousness occurred when 
around new people or in new places.

In May 1997 the Veteran was afforded a VA psychiatric 
examination.  At that time the examiner diagnosed the Veteran 
with anxiety disorder with panic attacks and dependent 
personality disorder.  The examiner noted that the Veteran 
had major impairment in work, family relations, and thinking 
as a result of his mental health disorders.  Additionally, at 
that examination the Veteran reported a substantial and 
ongoing history of alcohol and substance abuse.

Since his separation from active service, the Veteran has 
received mental health and substance abuse treatment at 
several facilities.  Private treatment records from October 
1994 and September 1996 show that the Veteran had been 
hospitalized several times for detoxification.  As reported 
at his VA examination, the records tend to indicate that the 
Veteran has had a long history of alcohol and substance abuse 
problems.

From June 2000 to September 2005 the Veteran received mental 
health treatment from Northeast Health Services.  During that 
time the Veteran was treated for a variety of disorders; to 
include recurrent major depression, alcoholism, panic 
disorder, social phobia, general anxiety disorder, and 
posttraumatic stress disorder (PTSD); which began at age nine 
following a sexual assault and was compounded by physical 
abuse, death of one older brother by homicide, and suicide of 
another older brother.  It was not noted whether any of these 
disorders were a result of the Veteran's active service.    

The Veteran also received mental health treatment at Plymouth 
Counseling from January 2006 to December 2006.  During that 
time the Veteran was diagnosed with a  variety of psychiatric 
disorders, to include PTSD, severe anxiety, bipolar disorder 
by history, and schizoaffective disorder by history.  It was 
not noted whether any of these disorders were a result of the 
Veteran's active service.

The Veteran has also received sporadic mental health 
treatment at the VA Medical Center.  The Veteran's most 
recent VA Medical Center mental health treatment of record 
was in April 2008.  In an April 2008 mental health treatment 
note, the Veteran's treating physician noted that the Veteran 
was still being treated for anxiety, panic attacks, and 
agoraphobic symptoms.  Additionally, the treating physician 
noted that there were symptoms consistent with PTSD resulting 
from childhood sexual trauma.  The treating physician also 
noted that there was a history of childhood onset 
schizophrenia.  

A Veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2009)..  Only such conditions as are 
recorded in physical examination reports are to be considered 
as "noted."  The Veteran's reported history of the pre-
service existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with 
all other evidence in determining if the disease or injury 
pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

In this regard, the Board notes that the evidence indicating 
that the Veteran has a long standing history of mental health 
disorders that pre-existed his active service appears to be 
based upon lay history provided by the Veteran.  There has 
never been a determination made as to whether there is clear 
and unmistakable evidence that the Veteran had a psychiatric 
disorder which pre-existed his active service.      

Additionally, the same physician who authored the April 2008 
VA Medical Center treatment note also wrote a letter in 
September 2007 in which he stated that the Veteran 
experienced severe anxiety which began after the Veteran 
entered active service and had continued to remain a big part 
of his life.  Dr. M.M. also stated that the Veteran's 
condition prevented him from living a normal life.  There is 
no documentation in this letter as to exactly what this 
opinion was based upon.  Additionally, there is no indication 
that the physician had ever had the opportunity to examine 
the Veteran's claims file in preparation of his opinion.  
Therefore, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of all currently present psychiatric disorders, to 
include whether any currently present psychiatric disorders 
clearly and unmistakably pre-existed the Veteran's active 
service and were not aggravated by such service.

Additionally, current treatment records should be obtained 
before a decision is rendered in this case.  

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center and mental health 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the Veteran should be scheduled 
for a VA examination by a psychiatrist 
or a psychologist to determine the 
nature and etiology of all acquired 
psychiatric disorders currently present 
or present at any time during the 
pendency of the claim.  The claims file 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based upon the examination results and 
review of the record, the examiner 
should provide the following opinions 
for each acquired psychiatric disorder 
the examiner determines has been 
present at any time during the pendency 
of the claim.

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any such disorder 
which the examiner believes was not 
present during military service, is 
there a 50 percent or better 
probability that the disorder is 
etiologically related to the 
veteran's military service?

The rationale for all opinions expressed 
must be provided.	

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
psychiatric disability in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


